J-S50001-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

R.B.                                              IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
               v.

J.A.
               &

J.B.

APPEAL OF: R.B. & J.B.                                    1805 MDA 2015


                Appeal from the Order Entered September 17, 2015
       in the Court of Common Pleas of Lackawanna County Orphans’ Court
                             at No(s): 2011 FC 40380

BEFORE: MUNDY, STABILE, and FITZGERALD,* JJ.

JUDGMENT ORDER BY FITZGERALD, J.:                         FILED JULY 20, 2016

        R.B.   (“Paternal   Grandmother”)   and   J.B.   (“Father”)   (collectively,

“Appellants”) appeal, pro se, from the order entered September 17, 2015,

that directed (1) J.A. (“Mother”) to attend co-parenting with Ann Marie

Termini, (2) all prior terms of the September 1, 2011 custody order shall

remain in effect, and (3) the      female child of Mother and Father, J.M.B.

(“Child”) (born in February of 2010), to attend Valley View School District for

the 2015-2016 school year.

        On March 16, 2011, Paternal Grandmother filed a complaint in custody

against Mother and Father seeking partial custody of Child. On August 25,

2011, Mother filed a petition for emergency special relief seeking primary

*
    Former Justice specially assigned to the Superior Court.
J-S50001-16


physical custody of Child.    On that same date, the trial court awarded

Paternal Grandmother temporary custody of Child until further order.      On

September 1, 2011, the trial court adopted the agreement for custody of the

parties, including Paternal Grandmother, and entered it as an order of court.

Under the agreed order, the parties shared legal custody, and Mother and

Father shared physical custody.

      On August 14, 2013, Mother, acting pro se, filed a petition for

contempt against Father, seeking primary physical custody and sole legal

custody of Child. On September 3, 2013, Paternal Grandmother and Father

filed a motion to dismiss. No disposition appears in the record.

      On September 10, 2015, Mother, though counsel, filed a petition for

contempt and emergency special relief in custody. On September 17, 2015,

the trial court held a hearing, and entered the order on appeal.

      On October 15, 2015, Paternal Grandmother and Father timely filed a

notice of appeal, and complied with the trial court’s October 19, 2015 order

directing them to file a concise statement of errors complained of on appeal.

      As a prefatory matter, we observe the following:

            [I]t is an appellant’s duty to present arguments that
            are sufficiently developed for our review. The brief
            must support the claims with pertinent discussion,
            with references to the record and with citations to
            legal authorities.     Citations to authorities must
            articulate the principles for which they are cited.
            Pa.R.A.P. 2119(b).

              This Court will not act as counsel and will not
            develop arguments on behalf of an appellant.


                                    -2-
J-S50001-16


            Moreover, when defects in a brief impede our ability
            to conduct meaningful appellate review, we may
            dismiss the appeal entirely or find certain issues to
            be waived.

Commonwealth v. Kane, 10 A.3d 327, 331-32 (Pa. Super. 2010) (citations

omitted).

         While this court is willing to liberally construe materials
         filed by a pro se litigant, we note that appellant is not
         entitled to any particular advantage because she lacks
         legal training. As our supreme court has explained, “any
         layperson choosing to represent [herself] in a legal
         proceeding must, to some reasonable extent, assume the
         risk that [her] lack of expertise and legal training will
         prove [her] undoing.”

O’Neill v. Checker Motors Corp., 567 A.2d 680, 682 (Pa. Super. 1989)

(citations omitted).

      We have carefully reviewed Appellants’ brief, which lacks, inter alia, a

statement of questions involved, see Pa.R.A.P. 2116, and citations to and

analyses of applicable Pennsylvania legal authority. See Pa.R.A.P. 2119(a).

Other than the Pa. Code, Appellants do not cite or analyze any Pennsylvania

caselaw whatsoever. Although we liberally construe Appellants’ brief, we are

barred from acting as their counsel and advancing their arguments.1      See

Kane, 10 A.3d at 331-32. Accordingly, we dismiss the appeal.

      Appeal dismissed.




1
 We also note the relief they asked for is moot, as the 2015-16 school year
has ended.



                                    -3-
J-S50001-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 7/20/2016




                          -4-